Name: 76/557/EEC: Council Decision of 21 June 1976 regarding the inclusion of certain disaster-stricken communes in Italy among the mountain areas within the meaning of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-06-30

 Avis juridique important|31976D055776/557/EEC: Council Decision of 21 June 1976 regarding the inclusion of certain disaster-stricken communes in Italy among the mountain areas within the meaning of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas Official Journal L 171 , 30/06/1976 P. 0034 - 0035+++++( 1 ) DELIVERED ON 18 . 6 . 1976 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ) . ( 2 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 3 ) OJ NO L 108 , 26 . 4 . 1976 , P . 21 . ( 4 ) OJ NO L 128 , 19 . 5 . 1975 , P . 72 . COUNCIL DECISION OF 21 JUNE 1976 REGARDING THE INCLUSION OF CERTAIN DISASTER-STRICKEN COMMUNES IN ITALY AMONG THE MONTAIN AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ON MONTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 76/557/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 42 AND 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS A NUMBER OF ESSENTIALLY AGRICULTURAL COMMUNES IN THE FRIULI/VENEZIA GIULIA REGION WERE SERIOUSLY DAMAGED BY AN EARTHQUAKE IN MAY 1976 ; WHEREAS THEIR AGRICULTURAL ACTIVITY WILL BE HANDICAPPED AS A RESULT FOR AS LONG AS THE CONSEQUENCES OF THE DAMAGE CAUSED BY THE EARTHQUAKE ARE FELT ; WHEREAS THIS SITUATION IS THEREFORE TEMPORARILY COMPARABLE TO THAT OF THE LESS-FAVOURED FARMING AREAS DESCRIBED IN ARTICLE 3 OF DIRECTIVE 75/268/EEC ( 2 ) , AS AMENDED BY COUNCIL DIRECTIVE 76/400/EEC ( 3 ) ; WHEREAS DIRECTIVE 75/273/EEC ( 4 ) LISTS FOR ITALY , AMONG OTHER THINGS THE MOUNTAIN AREAS COVERED BY ARTICLE 3 ( 3 ) OF DIRECTIVE 75/268/EEC ; WHEREAS THIS LIST INCLUDES SOME OF THE DISASTER-STRICKEN COMMUNES AND PARTS OF COMMUNES ; WHEREAS THE STRICKEN COMMUNES OR PARTS OF COMMUNES WHICH DO NOT APPEAR ON THE ABOVEMENTIONED LIST SHOULD ACCORDINGLY , FOR A PERIOD OF FOUR YEARS , BE INCLUDED AMONG THE MOUNTAIN AREAS WHICH DO , AND THUS BE COVERED BY THE SPECIAL AID SCHEMES PROVIDED FOR BY DIRECTIVE 75/268/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 FOUR FOUR YEARS , THE COMMUNES AND PARTS OF COMMUNES THE LIST OF WHICH IS ATTACHED TO THIS DECISION SHALL BE INCLUDED AMONG THE MOUNTAIN AREAS DEFINED IN ARTICLE 3 ( 3 ) OF DIRECTIVE 75/268/EEC WHICH APPEAR ON THE LIST ANNEXED TO DIRECTIVE 75/273/EEC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 21 JUNE 1976 . FOR THE COUNCIL THE PRESIDENT J . HAMILIUS ANNEX LIST OF THE COMMUNES AND PARTS OF COMMUNES SITUATED IN THE FRIULI/VENEZIA GIULIA REGION INCLUDED AMONG THE MONTAIN AREAS WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF DIRECTIVE 75/268/EEC PORDENONE PROVINCE SPILIMBERGO THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC SEQUALS THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC PINZANO AL TAGLIAMENTO THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC UDINE PROVINCE BUIA CASSACCO COLLOREDO DI MONTE ALBANO FAGOGNA MAIANO MARTIGNACCO MOIMACCO MORUZZO OSOPPO PAGNACCO RAGOGNA REANA DEL ROIALE REMANZACCO RIVE D'ARCANO SAN DANIELE DEL FRIULI TRICESIMO ARTEGNA THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC FAEDIS THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC GERMONA DEL FRIULI THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC MAGNANO RIVIERA THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC NIMIS THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC POVOLETTO THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC TARCENTO THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC CIVIDALE DEL FRIULI THAT PART NOT LISTED IN THE ANNEX TO DIRECTIVE 75/273/EEC